ORDER

PER CURIAM.
Terry Wilson appeals from his conviction, following a jury trial, of one count of felony tampering in the first degree in violation of Section 569.080 RSMo 2004. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).